Appeal and cross appeal from a judgment (denominated order) of the Supreme Court, Monroe County (William P. Polito, J.), entered July 3, 2014 in a CPLR article 78 proceeding and a declaratory judgment action. The judgment, among other things, annulled respondents-defendants’ February 20, 2014 and March 6, 2014 denial of petitioner-plaintiff’s reimbursement claims.
It is hereby ordered that the judgment so appealed from is unanimously modified on the law by denying the petition-complaint in its entirety and granting judgment in favor of respondents-defendants as follows:
It is adjudged and declared that section 61 of part D of section 1 of chapter 56 of the Laws of 2012 has not been shown to *1506be unconstitutional, and as modified the judgment is affirmed without costs (see Matter of County of Chautauqua v Shah [appeal No. 1], 126 AD3d 1317 [2015]).
Present — Scudder, P.J., Smith, Carni, Lindley and DeJoseph, JJ.